IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                October 14, 2009
                                No. 08-51144
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee

v.

CELERINO CASTILLO, III,

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                         USDC No. 5:08-CR-193-ALL


Before REAVLEY, JOLLY, and OWEN, Circuit Judges.
PER CURIAM:*
      Celerino Castillo, III, appeals his guilty plea conviction and sentence for
conspiracy to engage in the business of dealing in firearms without a license and
engaging in the business of dealing in firearms without a license in violation of
18 U.S.C. §§ 371 and 922(a)(1)(A). He contends that he was denied effective
assistance of counsel because his attorney was operating under an actual conflict
of interest. The record is not sufficiently developed to permit direct review of



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-51144

Castillo’s ineffective assistance of counsel claim. See United States v. Kizzee, 150
F.3d 497, 502-03 (5th Cir. 1998). Therefore, this court declines to consider this
claim without prejudice to Castillo’s right to raise it in a 28 U.S.C. § 2255
motion. See id. at 503.
      Castillo also contends that the district court erred when it increased his
offense level for trafficking in firearms pursuant to U.S.S.G. § 2K2.1(b)(5). As
the Government contends, the record reflects that Castillo knowingly and
voluntarily waived his right to appeal his sentence on any ground. See United
States v. McKinney, 406 F.3d 744, 746 (5th Cir. 2005). Therefore, his challenge
to the district court’s application of § 2K2.1(b)(5) is barred by the appellate-
waiver provision in his plea agreement. See id. at 746-47.
      Accordingly, the district court’s judgment is AFFIRMED.




                                         2